DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Amendment/Comment
In view of the Appeal Brief filed on February 08, 2022, the claimed invention is allowed as presented in the instant Office action.
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows:
Claim 1
Line 1, “A bidirectional filter drier comprising:”

Claim 8
The bidirectional filter drier of claim 7, wherein the first support, the first 

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-10 and 21-22.  The concept of a bidirectional filter drier comprising:
an outer shell defining a first opening, a second opening; 
a desiccant core contained within the outer shell; 
a flow path formed by a space between the outer shell and the desiccant core for fluid flowing in a first direction from the first opening to the second opening, and a second reverse direction from the second opening to the first opening; 
a first filter element at a first end of the desiccant core adjacent the first opening, and a second filter element at a second end of the desiccant core adjacent the second opening, wherein the first filter element and the second filter element are configured to deflect relative to the outer shell to selectively block the flow path such that:
in a first operational state for fluid flowing in the first direction, the first filter element is deflected from the outer shell to open a pathway between the first filter element and the outer shell and allow fluid to flow through the flow path, and the second filter element is deflected against the outer shell thereby obstructing the flow path such that the fluid is forced through the second filter element; and 
in a second operational state for fluid flowing in the second reverse direction, the second filter element is deflected from the outer shell to open a pathway between the second filter element and the outer shell and allow fluid to flow through the flow path, and the first filter element is deflected against the outer shell thereby blocking the flow path such that the fluid is forced through the first filter element, is considered novel. 
The closest prior art to Chen et al. (US 2012/0217198 A1) disclose a bi-flow filter drier (Abstract), wherein the bi-flow filter drier comprises (Fig. 1 and Fig. 2; paragraphs [0003]-[0007]): (i) an outer shell (10, 60, 100, Fig. 1) defining a first opening (left half space of the shell 10, 60 100, Fig. 1) and a second opening (right half space of the shell 10, 60 100, Fig. 1); (ii) a desiccant filter core (50, Fig. 1) contained within the outer shell (10, 60 100, Fig. 1) that absorb moisture and residual acid (paragraph [0028]); (iii) a flow path formed by a space between the outer shell and the core for fluid flowing in a first direction from the first opening to the second opening, and a second reverse direction from the second opening to the first opening (see flow diagram in Fig. 2); and (iv) a first filter element (40, Fig. 1) at a first end of the core adjacent the first opening, and a second filter element (70, Fig. 1) at a second end of the core adjacent the second opening, wherein the first filter element and the second filter element selectively block the flow path (see flow diagram in Fig. 2). But Chen does not disclose that, in a first (second) operational state for fluid flowing in the first (second) direction, the first (second) filter element is deflected from the outer shell to open a pathway between the first (second) filter element and the outer shell and allow fluid to flow through the flow path, and the second (first) filter element is deflected against the outer shell thereby obstructing the flow path such that the fluid is forced through the second (first) filter element.
	Other pertinent prior art to Reeves et al. (US 9,951,980 B2) disclose a filter drier for a HVACR system comprising a generally spherical shell containing a core that is in a fixed position relative to the shell, the shell having a first opening comprising an inlet and a second opening comprising an outlet, the inlet and outlet in fluid communication with one another across the core, wherein the core is comprised of a media that removes contaminants from fluid flowing from the first opening through the core to the second opening.
Other pertinent prior art to Betherl (US 4,318,809) disclose a bi-directional filter/drier unit comprising a housing, a chamber within the housing, a first inlet/outlet at one end of the housing, and a second inlet/outlet at the other end of the housing.
Other pertinent prior art to Melfi et al. (US 6,235,192) disclose a bidirectional filter drier, comprising: a casing having opposed ends; end caps at said opposed ends, a flow port in each of said end caps, first and second check valve assemblies supported in said casing at said opposed ends, and a molded desiccant core centrally supported by said valve assemblies, each of said check valve assemblies including a first valve to allow fluid to flow from a respective flow port in an adjacent end cap around the periphery of the desiccant core and radially inward toward the center of the core, and a second valve to allow fluid to flow axially outward from the center of the desiccant core to the flow port in the adjacent end cap, and an outer filter media layer surrounding said desiccant core and extending between said valve assemblies to separate particles in the fluid passing radially inward through the desiccant core, said outer filter media arranged to allow a portion of fluid passing therein to bypass the desiccant core, said outer filter layer having a filtration efficiency at least as great as the desiccant core.
However, the cited prior arts, alone or in a combination, do not provide any guidance which would lead one to construct a bidirectional filter drier comprising a first filter element at a first end of the desiccant core adjacent the first opening, and a second filter element at a second end of the desiccant core adjacent the second opening, wherein the first filter element and the second filter element are configured to deflect relative to the outer shell to selectively block the flow path such that: in a first operational state for fluid flowing in the first direction, the first filter element is deflected from the outer shell to open a pathway between the first filter element and the outer shell and allow fluid to flow through the flow path, and the second filter element is deflected against the outer shell thereby obstructing the flow path such that the fluid is forced through the second filter element; and in a second operational state for fluid flowing in the second reverse direction, the second filter element is deflected from the outer shell to open a pathway between the second filter element and the outer shell and allow fluid to flow through the flow path, and the first filter element is deflected against the outer shell thereby blocking the flow path such that the fluid is forced through the first filter element, as recited in claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772